                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MARVIN LEWIS HARRIS #424657,                      )
                                                   )
           Plaintiff,                              )
                                                   )
 v.                                                )   NO. 3:19-cv-00027
                                                   )   JUDGE CRENSHAW
 DAVIDSON COUNTY SHERIFF’S                         )
 OFFICE, et al.,                                   )
                                                   )
           Defendants                              )

                          MEMORANDUM OPINION AND ORDER

       Marvin Lewis Harris, an inmate in the custody of the Davidson County Sheriff in

Nashville, Tennessee, has filed this pro se civil rights action under 42 U.S.C. § 1983 (Doc. No. 1),

along with an application to proceed in district court without prepaying fees and costs. (Doc No.

2.) The case is before the Court for a ruling on the application and for an initial review pursuant

to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C.

§ 1997e.

       A.        Application to Proceed as a Pauper

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee of $350

required by 28 U.S.C. § 1914(a). Because it is apparent from Plaintiff’s submission that he lacks

the funds to pay the entire filing fee in advance, his application to proceed as a pauper (Doc. No.

2) is GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The custodian of Plaintiff’s trust account is DIRECTED to submit to the Clerk of
Court, as an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s

credit at the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month

period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of the Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Davidson County Sheriff to

ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to the payment of the filing

fee. If Plaintiff is transferred from his present place of confinement, the custodian must ensure

that a copy of this Order follows Plaintiff to his new place of confinement, for continued

compliance with the Order. All payments made pursuant to this Order must be submitted to the

Clerk of Court for the United States District Court for the Middle District of Tennessee, 801

Broadway, Nashville, TN 37203.

       B.      Initial Review of the Complaint

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

                                                   2
“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

         Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

         Plaintiff alleges that Corey Williams, a fellow inmate from another pod, forced his way

into Plaintiff’s pod and attacked him on December 7, 2018. (Doc. No. 1 at 4.) Williams and

Plaintiff had previously been cellmates, but Defendant Alexander had caused them to be separated

and flagged as incompatible after an earlier altercation between them. (Id. at 4, 7.) In paperwork

attached as part of his complaint, Plaintiff acknowledges that he did not report that Williams had

been threatening him for four weeks before the December 7 incident “because [they were] in

different pods already.” (Id. at 6.) The complaint indicates that on December 7, while Williams

was in the hallway outside his pod threatening him, Defendant Alexander opened the door to the

pod to see if the officer in the pod needed assistance. (Id. at 8.) Williams then jumped off a bench,

pushed Defendant Alexander out of his way and forced his way into the pod, where he attacked

Plaintiff. (Id. at 4, 8.) Plaintiff incorporates a statement by Defendant Alexander that she attempted

to stop Williams from getting past her, but “he broke away and proceeded to charge” Plaintiff. (Id.

at 9.)    The other officer in the pod pepper sprayed the inmates, and both he and Defendant

                                                   3
Alexander called a code red for assistance and waited for back-up before separating the inmates.

(Id. at 4, 8, 9.)

        Plaintiff alleges that Defendant Alexander’s conduct was “inproper deliberate” and “very

unprofessional,” and incorporates his complaints to jail staff that “[t]hat door never should of

opened” and “I don’t know if she might of done it on purpose.” (Id. at 4, 8.) He alleges that as a

result of the attack he has experienced neck and back pain, mental stress, and difficulty sleeping.

(Id. at 5, 6.) He sues Defendant Alexander and the Davidson County Sheriff’s Office for more

than $4.5 Million. (Id. at 5.)

        Plaintiff’s allegations do not state a constitutional claim for deliberate indifference to his

safety. Officials have a constitutional duty to protect the safety of their inmates, but that duty “is

to ensure ‘reasonable safety,’” not absolute safety. Farmer v. Brennan, 511 U.S. 825, 844 (1994)

(citing Helling v. McKinney, 509 U.S. 25, 33 (1993)). The “deliberate indifference” necessary to

violate the constitution is a higher standard than negligence and requires that the official know of

and disregard an excessive risk to inmate health or safety. Farmer, 511 U.S. at 837. Plaintiff has

not alleged such indifference by Defendant Alexander in this case. To the contrary, Plaintiff’s

own allegations establish that Defendant Alexander had previously attempted to prevent problems

between him and Williams by separating them and flagging them as incompatible, and he provides

no basis to infer any change in her intentions since then. Plaintiff alleges that it was improper and

unprofessional for Defendant Alexander to open the pod door when she did on December 7, but

he does not allege any facts, beyond his sheer speculation that it “might” have been intentional,

that would establish that she purposefully enabled the attack or that she consciously disregarded a

significant likelihood that Williams would physically overwhelm her to get to the Plaintiff.

Plaintiff repeatedly uses the word “deliberate” in his effort to make out a cause of action, but “a



                                                  4
plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To state a claim

for which relief can be granted, a plaintiff’s “[f]actual allegations must be enough to raise a right

to relief above the speculative level.” Id. Plaintiff has failed to satisfy that standard in this case.

        Finally, even if Plaintiff had otherwise stated a claim for relief, his claim against the

Davidson County Sheriff’s Office would be dismissed because Sheriff’s Office is not an entity

capable of being sued under Section 1983. See Mathes v. Metro. Gov’t of Nashville & Davidson

Cnty., No. 3:10–cv–0496, 2010 WL 3341889, at *2 (M.D. Tenn. Aug. 25, 2010) (collecting

Tennessee district court cases concluding that police departments and sheriff's offices are not

proper parties to a § 1983 suit).

        C.      CONCLUSION

        Accordingly, this action is DISMISSED for failure to state a claim upon which relief can

be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

        IT IS SO ORDERED.




                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                   5
